Mr. Chief Justice Walker delivered -the opinion of the Court: It is insisted that this record fails to show that the jury who tried the case in the court below was impaneled and sworn to try the issues in the cause. The record recites that the jury, after being sworn according to law, and hearing the evidence, retired to- consider, etc., and returned their verdict- into open court. It fails to appear, from the transcript, that any exceptions were taken to the mode in which the jury were tried, selected or sworn, and, in the absence of such exceptions, we must presume that the jury were legally' impaneled. It does appear that there was a jury, and that they were sworn, and the record states that it was duly done according to law. From this "it may be inferred that the jury were duly elected, tried and sworn according to the requirements of the law. The law indulges the presumption "that courts of general jurisdiction perform their duty and try causes according to the due course of law, and unless it appears from the record that the court below has failed in that duty by the omission of some legal requirement, or has decided erroneously, its judgments and orders must be- sustained. " But, in a direct proceeding, if it fails to appear that the court had jurisdiction either of the par-' ties or of the matter in dispute, or that a judgment has been rendered, then it cannot be sustained as such. The second an d third assignment of errors are substantially the same, and will be considered together. They deny that this record shows that any judgment was ever rendered in this case. Whilst courts will indulge all reasonable presumptions, from what does appear in the record, that the business and proceedings in courts have been in accordance with the practice governing such courts, still we cannot infer that a judgment has been regularly entered because a suit has been instituted, or because a jury has found a verdict in the case, or because the clerk may make this recital: “ Judgment on verdict for three thousand dollars and costs.” This seems to be no more than a loose memorandum, perhaps made by the judge as a minute on his docket, as a guide to the clerk in making up his record. Instead of which, it looks as if the clerk had literally transcribed it into the transcript for this court. We can hardly imagine that the clerk of a circuit' court would make such an entry in the records or rolls of his court and call it a judgment. It does not state, by implication even, that it was found, ordered, considered or adjudged by the court that the one or the other party should have or recover any thing of the other. It does not state by whose or by what authority a judgment was rendered. It fails to state in whose favor or against whom it was rendered, nor does it even award execution. Whilst it is the duty of courts to regard substance only, and never to deprive parties of their rights simply for the want of mere form, still there must be substance. Whether rights be claimed through records, deeds or written agreements, enough must appear to show what was done. This mere memorandum does not say the court found or did any thing, or even that a judgment was entered, and if it may be sustained as a judgment, we are at a loss to perceive what might not be sustained, if the word judgment only appeared in the entry. With the rapid advance in education, and in all the branches of art and science, which characterizes this age, it is a source of regret, to see the equally rapid decline in the certainty and precision so necessary to the records of our courts of justice. It is the more to be regretted because upon them such vast present and future interests alone depend. Such a loose and careless mode of preserving the judgments and decrees of our courts renders individual rights insecure, and leads to litigation, expense, if not the denial of justice. It is to be regretted also because a slight degree only of attention on the part of the officers of the law could prevent all of the inconvenience, delay and loss incident to such imperfect records. A cleric when he assumes the performance of the duties of the office undertakes that he is qualified, and that he will perform the duties of his office. We are led to these remarks, because of the increasing looseness with which the proceedings of courts are being preserved in their records. The judgment of the court below, if it be possible to call it such, is so informal that it must be reversed. But as a careful examination has failed to show any error previous to the finding of the verdict, and inasmuch as it is sufficient to sustain a judgment, we deem it unnecessary to award a venire facias de novo, but we reverse the judgment and remand the cause with leave to the plaintiff to move the court below for a judgment on the verdict. Judgment reversed.